Oo SF SO HN WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 1 of 9

Frederick Bates

1235 Muirkirk Ct

Folsom, CA 95630

Phone Number: (408) 510-9174

E-mail Address: mrb10364evr@aol.com

    

Pro Se
UNITED STATES DISTRICT COURT OCT 99 2820
SUS
NORTHERN DISTRICT OF CALIFORN@ARTsER US DASOONG,
SAN TOF ALL T /
SAN JOSE DIVISION Jose ON ORNA
) i QS a i ra ae € a
Frederick Bates ) “a 6 ay 4
Plaintiff, ) COMPLAINT FOR INDEPENDENT
) ACTION IN EQUITY FOR RELIEF
vs. ) FROM JUDGMENT
)
City of San Jose; Robert Davis, individually )
and in his official capacity as City of San Jose)
Chief of Police; Adonna Amoroso, )
individually and in her official capacity as)
City of San Jose Deputy Chief of Police; )
Tuck Younis, individually and in his official )
capacity as City of San Jose Police Captain, )
)
)
Defendants. )
)

 

 

 

I. INTRODUCTION
‘This is a complaint by Plaintiff, proceeding pro se, for independent action in equity for
relief from judgment in case C-06-05302 RMW (Frederick Bates vs. City of San Jose et al) filed
by Plaintiff on August 29, 2006. Defendants filed a motion for summary judgment on October
12, 2007. Defendants were granted their motion for summary judgment on July 7, 2008 based on
qualified immunity for individual Defendants Adonna Amoroso and Robert Davis, and collateral
estoppel as to Defendant City of San Jose. Plaintiff alleges that the judgment as it relates to the

grant of qualified immunity to individual Defendants Amoroso and Davis was procured through
1

Complaint

 

 

 

 
Oo 68 NHN WA we & WwW NH

bh i] ko No No bo nN to tw ama — el _ ot
my Pe P BB NR BG eABRARE BHR STS

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 2 of 9

fraud on the court. Plaintiff alleges that the dismissal of Plaintiff's cause of action against
Defendant City of San Jose based on collateral estoppel violates 28 U.S.C. Section 1738, the Full
Faith and Credit Act. Plaintiff alleges that the court’s deep-seated bias against him and
favoritism for Defendants renders its judgment unconstitutional. Plaintiff alleges that the
judgment is void because of fraud on the court and the clear violation of 28 U.S.C. Section 1738.
Plaintiff alleges that he has been deprived of his rights under the Constitution to due process and
equal treatment under the law. This action is brought pursuant to Federal Rules of Civil
Procedure 60(d)(1) and 60(d)(3), 28 U.S.C. Section 1738, and the First, Fifth, and Fourteenth
Amendments of the United States Constitution.
PLAINTIFF ALLEGES:
1) Jurisdiction for this action is not an issue since this court entered judgment in case C-06-
05302 RMW and currently has jurisdiction over its judgment.

FIRST CAUSE OF ACTION
2) In August 2006, Plaintiff filed complaint C-06-05302 RMW. In that complaint, Plaintiff
sued the City of San Jose, Chief of Police Robert Davis, Deputy Chief of Police Adonna
Amoroso and Police Captain Tuck Younis for violating his civil rights when he was denied a
permit to carry a concealed weapon (CCW), without a hearing required by Section 12027.1 of
the California Penal Code, upon his medical disability retirement from the City’s police
department in 2004.
3) The summary of Plaintiff's complaint is that he was first denied a CCW permit by
Defendant Amoroso because she claimed to be confused about Plaintiff's work restriction to
avoid psycho-emotional stress duc to his hypertension, and that she believed Plaintiff s
retirement was based on a psychological disability. Yet Defendants Younis and Davis denied

Plaintiff a CCW permit several more times after receiving information in the form of letters from

2

 

Compiaint
\O oo ~~ an wa ps uu to —_

i) BO i) Bo bo bo bo i) ko a —
PN RRR ESB BSB ® BSFke AU ABBE BH Fe Ss

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 3 of 9

Plaintiff's doctor and attorney explaining that his work restriction was provided in order to
control his hypertension. Furthermore, the information provided made it clear that Pjaintiff did
not have a psychological disability and that he should have no problem or difficulty carrying a
concealed weapon. The heart of Plaintiff's complaint is that Defendants Younis and Davis
denied Plaintiff a CCW permit, without a hearing, with the knowledge that he did not retire on a
psychological disability and that he was qualified to carry a concealed weapon based on the
information Younis and Davis received from his doctor and attorney. California Penal Code
Section 12027.1 requires that a retiring officer be given a hearing in front of a three member
hearing board in all denials of a CCW permit except for psychological disability retirements.

4) The City filed its answer on November 27, 2006. The City made admissions to
allegations in Plaintiff's complaint that Defendants Amoroso, Younis, and Davis violated the
mandatory hearing requirement of Section 12027.1 of California’s Penal Code. The City admits
in its answer unequivocally that Defendant Younis, and by necessary implication Defendant
Davis, violated Section 12027.1 because they denied Plaintiff a CCW permit, without a hearing
required by Section 12027.1, when they knew with absolute certainty that Plaintiff did not have ai
psychological disability and was entitled to a CCW permit or a hearing.

5) Shortly after filing the Defendants’ answer, attorneys for the City engaged in a
conspiracy with Plaintiff’s attorney, Stuart Kirchick, to perpetrate fraud on the court by
submitting a false set of facts and fraudulent documents. On December 1, 2006, Kirchick and
attorneys for the City filed a joint case management statement pushing a false natrative that
Plaintiff was denied his CCW permit only one time by Defendant Amoroso in April 2004 and
that Plaintiff was granted his CCW permit in August 2004 by Defendant Younis after Younis
received a letter from Plaintiff's doctor stating that he should have no problem or difficulty

carrying a concealed weapon. This narrative is easily proven to be false by the aforementioned

3

 

Complaint
Oo fe SN DH A FF BH NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 4 of 9

allegations in Plaintiffs complaint and the admissions in Defendants’ answer which establish
that Plaintiff was denied a CCW permit in August 2004 by Defendant Younis after Younis
received the letter stating that Plaintiff should have no problems or difficulty carrying a
concealed weapon because of his work restriction to avoid stress. Defendants also admit in their
answer that Plaintiff was denied a CCW permit for four more months; and that it was in
December 2004 when Plaintiff received a CCW permit.

6) The false narrative that Plaintiff was denied his CCW permit only one time by Defendant
Amoroso in April 2004 and that Plaintiff received his CCW permit in August 2004 from
Defendant Younis set the stage for a summary judgment motion that was to be filed by
Defendants for the express purposes of perpetrating fraud on the court and depriving Plaintiff of
his constitutional rights to a fair trial on his complaint.

7) To further set the stage for Defendants’ motion for summary judgment was the perjured
statements of Defendant Younis in his deposition on June 8, 2007. Younis pushed the false
narrative that was agreed to in the settlement conference statement that he granted Plaintiff his
CCW permit immediately upon receiving the information in August 2004 clarifying that Plaintiff
did not retire on a psychological disability and was qualified to carry a concealed weapon.

8) On August 3, 2007, Defendant Younis was dismissed from Plaintiff's lawsuit through a
fraudulent stipulation between Plaintiff's attorney and Defendants’ attorneys without any reason
being given. Plaintiff never authorized his attorney to dismiss Defendant Younis from his lawsuit
and Plaintiff's attorney never had a discussion with Plaintiff regarding the dismissal of Younis.
The dismissal of Younis caused irreparable harm to Plaintiff's complaint. The stipulation of
dismissal was entered for the purpose of depriving the court of its rightful authority to rule on the
actions of Younis that clearly violated Plaintiff's constitutional rights to a due process hearing

guaranteed by Section 12027.1 of the California Penal Code.

4

Complaint

 
Co 68 NSN DH FH S&S YS NH

wmoN NM NM RW RM RN bw _
Pepe PRB RB Fe RAAB EGER S

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 5 of9

9} On October 12, 2007, Defendants filed their motion for summary judgment based on the
defense of qualified immunity for individual Defendants Amoroso and Davis. The focus of the
summary judgment motion was the false narrative put forth by the joint settlement conference
statement by Defendants and Plaintiff's attorney that Plaintiff had been denied his CCW permit
only one time by Defendant Amoroso. The suramary judgment motion falsely states that Plaintiff
was granted his CCW permit by Defendant Younis in August 2004 after Younis received the
letter from Plaintiff's doctor clarifying that Plaintiff's work restriction should not prohibit him
from carrying a concealed weapon.

10) On October 12, 2007, former Defendant Tuck Younis (fraudulently dismissed by
stipulation) filed a declaration in support of Defendants’ motion for summary judgment under

penalty of perjury. Younis knowingly made a false statement on a material issue. Younis

1] declared that Defendant Rob Davis played no role in the denial and later granting of Plaintiff's

CCW permit, even though Davis received the letters from Plaintiff's attorney and doctor in
October 2004 stating that Plaintiff should be granted a CCW permit. Younis was well aware that
his declaration was based on fraud and that he was committing perjury.

11) On October 29, 2007, Plaintiff's attorney filed his opposition to Defendants’ motion for
summary judgment. In keeping with the false narrative that Plaintiff's attorney and Defendants’
attorneys had agreed to in their joint settlement conference statement, Plaintiff's opposition only
addressed the denial of Plaintiff's CCW permit by Defendant Amoroso in April 2004. Plaintiff's
attorney intentionally did not argue in his opposition papers that the Defendants had made
admissions in their answer that Defendant Younis and Defendant Davis both denied Plaintiff a
CCW permit, without a hearing, after receiving letters from Plaintiff's doctor and attorney
clarifying that Plaintiff was qualified to carry a concealed weapon. Even though it was

indisputable that Defendants Younis and Davis violated the hearing requirement of Section

5

 

Complaint
oc PF SAN mW f& & PB

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 6 of 9

12027.1, Plaintiffs attorney did not make this argument in his opposition because of the
agreement he made with attorneys for the City to perpetrate fraud on the court with their joint
settlement conference statement that Plaintiff had been denied his CCW permit only once by
Defendant Amoroso in April 2004. In the hearing on Defendants’ summary judgment motion on
November 9, 2007, Plaintiffs attorney also failed to argue that Defendants had admitted in their
answer that Defendant Younis had denied Plaintiff a CCW permit, without a hearing required by
Section 12027.1, when it was sufficiently clear that Plaintiff did not retire on a psychological
disability.
12) On July 7, 2008, the motion for summary judgment was granted as to Defendants
Amoroso and Davis based on their qualified immunity defense, even though the court held that
Amoroso and Davis violated Plaintiff's due process rights to a hearing under Section 12027.1.
The court ruled that it was clear from Plaintiff's application for disability retirement that he
retired on a medical disability instead of a psychological disability and was therefore entitled to
the due process hearing required by Section 12027.1. The court ruled that the hearing
requirement of Section 12027.1 implicates a constitutionally protected interest because the
hearing requirement impose a substantive restriction on the actions of the City’s police
department.
13) The fraud on the court perpetrated by Defendants and Plaintiff’s attorney deprived him of
due process that is guaranteed by the United States Constitution because it hindered the court’s
ability to make a fair and impartial ruling on Defendants’ motion for summary judgment. The
fraud by Defendants and Plaintiff's attorney renders the judgment of the court null and void.
SECOND CAUSE OF ACTION
14) In its judgment on July 7, 2008, the court dismissed Plaintiff's cause of action against

Defendant City of San Jose based on the collateral estoppel effect of a judgment the City won

6

 

Complaint

 
Oo © NY DO wm Fs BW NHN

Wy oN BM NR NM NR NN
2 PRkRR ER ESE SCRA RBAEBHR ES

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 7 of 9

against Plaintiff in 2006 in the County of Santa Clara Small Claims Court in the State of
California. In giving preclusive effect to the smali claims judgment, the court failed to follow the
requirements of 28 U.S.C. Section 1738, the Full Faith and Credit Act. The Full Faith and Credit
Act, which is bolstered by U.S. Supreme Court precedent and the precedent of the Ninth Circuit
Court of Appeals, commands federal courts to look to the preclusion law of the state where the
judgment was rendered; and to give the same preclusive effect to a state court judgment as would
a court in the rendering state.
15) Under California preclusion law, the small claims judgment would not be given
preclusive effect because the issue that Plaintiff raised in his small claims complaint, which is the
same in Plaintiff's complaint C-06-05302 RMW, was not litigated and determined in the small
claims proceeding. The issuc that Plaintiff raised in the small claims case and in C-06-05302
RMwW is that police officials, Davis, Amoroso, and Younis denied him a due process hearing that
is mandated by California law after Plaintiff was denied a CCW permit upon his medical
disability retirement from the San Jose Police Department. Furthermore, there is no record
whatsoever from the Small Claims Court that states what was litigated and determined and that
Plaintiff was given a full and fair opportunity to litigate his claim. The judgment of the court as it|
relates to collateral estoppel has no legal basis whatsoever and is a blatant violation of 28 U.S.C.
Section 1738, the Full Faith and Credit Act.
16) The judgment as it relates to the issue of collateral estoppel has no binding effect on
Plaintiff by law and its enforcement violates Plaintiff's due process rights under the United
States Constitution.

THIRD CAUSE OF ACTION
17) Plaintiff reallege and incorporate by reference the allegations set forth in paragraphs 2-14

of this complaint.

 

Complaint
Co *©& ~S DH A & BW NH

bo bo bo BO ba bo he bo bo inh —_ —_ — — — _ —
oa A A fF SS SF 5S Ce AD RaW RB DP eS Ss

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 8 of 9

18) | The court could have and should have entered summary judgment in Plaintiff's favor sua
sponte after Defendants made admissions in their answer to his complaint (C-06-05302 RMW)
that they had violated the hearing requirement of Section 12027.1 when denying Plaintiffa CCW
permit. Defendants made admissions in their answer that Defendant Younis received a letter
from Plaintiff's doctor stating that his work restriction to avoid psycho-emotional stress was
provided for medical reasons and not psychological reasons and that he was a suitable candidate
to receive a CCW permit. Defendants admitted in their answer that Younis denied Plaintiff a
CCW permit, without a hearing, after receiving the letter. The denial of a CCW permit to
Plaintiff, without a hearing, was a clear violation of the hearing requirement of California Penal
Code Section 12027.1 which implicates a constitutionally protected interest.

19) The court’s grant of qualified immunity to Defendant Amoroso is inconsistent with the
facts and the law based on its finding that Amoroso violated the hearing requirement of Section
12027.1 and that {2027.1 implicates a constitutionally protected interest. The court’s grant of
qualified immunity to Defendant Amoroso reflects intentional bias towards Plaintiff and
favoritism for Defendants.

20) The court did not act in an impartial manner when Plaintiff filed a Rule 60 motion for
relief from judgment on February 21, 2013. The court misrepresented Plaintiff's motion in
docket entries to be regarding “Cost Taxed,” when in fact, his motion was based on fraud on the
court by Defendants and Plaintiff's attorney. The court conspired with Defendants to hold a
fraudulent hearing denying his motion on April 26, 2013 resulting in a fraudulent transcript and
civil minutes based on the court’s favoritism for Defendants and bias against Plaintiff.

21) The court was not impartial and disinterested when it denied Plaintiffs motion to vacate
the stipulation of dismissal of Defendant Tuck Younis that was filed on September 25, 2014. The

motion to vacate the stipulation of dismissal of Defendant Younis established that Plaintiff's

8

 

Complaint
Oo 368 SN A ww SS W NH

NmoN &BY NNR NR NR KN DY —
So 2 aR ESB Ke se SF Ce ABA aR OD SB Ss

 

 

Case 5:20-cv-07609-BLF Document1 Filed 10/29/20 Page 9 of 9

attorney entered the stipulation without his knowledge and authority and that the stipulation
harmed his cause of action.
22) The court was not impartial and disinterested when it denied Plaintiff's motion to vacate
judgment filed on May 9, 2016 that was styled as an independent action in equity. Plaintiff's
motion to vacate set out grounds to vacate judgment on his complaint (C-06-05302 RMW) based
on fraud on the court and the court’s failure to follow 28 U.S.C. Section 1738 (the Full Faith and
Credit Act) when it dismissed Defendant City of San Jose based on collateral estoppel.
23) The court’s pervasive and deep seated bias against Plaintiff and favoritism towards
Defendants deprived Plaintiff of an impartial and disinterested tribunal that is guaranteed by the
due process clause of the Fifth Amendment of the United States Constitution.

REQUEST FOR RELIEF
24) ‘Plaintiff respectfully requests that the court vacate and set aside the judgment in case C-
06-05302 RMW and reinstate his causes of action based on reasons stated in this complaint and

for any other reason(s) the court may deem appropriate.

Date: October 19, 2020

 

Frederick Bates
Plaintiff, Pro Se

complaint

 
